Exhibit 10.18
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, is made and entered into as of June 11, 2007 (the
“Agreement”), by and between IASIS Healthcare Management Company (the
“Company”), and Kirk Olsen (the “Executive”).
WHEREAS, the Company desires that the Executive serve as Market President for
the State of Utah, and the Executive desires to hold such position under the
terms and conditions of this Agreement; and
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.
2. Term. Subject to earlier termination pursuant to Section 8 below, the term of
the Executive’s employment pursuant to this Agreement shall commence on July 31,
2007 (the “Effective Date”), and continue for a period of twenty eight months
(the “Initial Term”). Thereafter, this Agreement will continue for successive
terms of one year (the “Renewal Terms”) unless either of the parties gives
notice to the other party, in accordance with Paragraph 14, of an intent to
terminate the Agreement at the end of the current term with such notice required
to be provided more than ninety days prior to the end of the Initial Term or
sixty days prior to the conclusion of any successive Renewal Term.
3. Position. During the Term, the Executive shall serve as the Company’s Market
President for Utah, performing duties commensurate with the position of Market
President and performing such additional duties as the Board of Directors of the
Company (the “Board”) shall determine.
4. Duties. During the Term, the Executive shall devote his full time and
attention to the business and affairs of the Company (the “Business”); provided,
however, that it shall not be a violation of this Agreement for the Executive to
(a) devote reasonable periods of time to charitable and community activities and
industry and professional activities and/or (b) manage personal business
interests and investments, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.
5. Salary and Bonus.
(a) During the Term of this Agreement, the Company shall pay Executive an annual
base salary of $425,000 per year (the “Base Salary”). The Base Salary shall be
payable to the Executive in substantially equal installments in accordance with
the Company’s normal payroll practices.

 

 



--------------------------------------------------------------------------------



 



(b) Executive shall be eligible to participate in the IASIS Market Executive
Incentive Plan (the “Plan”). For the fourth quarter of fiscal year 2007(ending
on September 30, 2007), Executive will receive payment under the Plan based on
the performance of the Utah market as defined in the Plan, with a guaranteed
minimum payment of $53,125.00. For fiscal years 2008 and 2009 (such fiscal years
running from October 1 to September 30), Executive will receive a minimum bonus
of fifty percent (50%) of his earnings for each such fiscal year. If the Utah
market performance exceeds defined goals as described by the Market Executive
Incentive Plan, Executive will be eligible for additional compensation in
accordance with the Plan, at the discretion of the Company. Executive must be
employed at the time such bonuses are scheduled for payment, typically January
of each year, to be eligible for receipt of any such bonus described herein,
except as may be otherwise provided below.
6. Equity Incentive Awards. On the Effective Date, the Executive shall become
eligible to participate in the Company’s stock option plan. Executive will be
recommended to receive fifty thousand (50,000) shares in the Company, subject to
approval of the Company’s Board of Directors.
7. Benefits.
(a) During the Term, Executive shall be entitled to up to four (4) weeks of paid
vacation per year.
(b) Executive shall be permitted during the Term to participate in any group
life, hospitalization or disability insurance plans, health programs, fringe
benefit programs and similar benefits that may be available to other executives
of the Company generally, on the same terms as such other executives, in each
case to the extent that Executive is eligible under the terms of such plans or
programs. Participation in such plans or programs will begin the first day of
the month following thirty (30) days of employment.
(c) Executive will be eligible to participate in the IASIS Healthcare 401(k)
Plan as outlined in the Company’s benefits package.
8. Termination of Agreement. The Executive’s employment by the Company pursuant
to this Agreement shall not be terminated prior to the end of the Term except as
set forth in this Section 8.
(a) By Mutual Consent. The Executive’s employment pursuant to this Agreement may
be terminated at any time by the mutual written agreement of the Company and the
Executive.

 

2



--------------------------------------------------------------------------------



 



(b) Death or Disability. The Executive’s employment pursuant to this Agreement
may be terminated by the Company or by the Executive (i) in the event that the
Executive suffers a physical or mental disability entitling Executive to
long-term disability benefits under the Company’s long-term disability plan, if
any, or (ii) in the absence of a Company long-term disability plan, in the event
that the Executive is unable, as determined by the Board of Directors (or any
designated Committee of the Board), to perform the essential functions of his
regular duties and responsibilities, with a reasonable accommodation if
necessary, due to death or a medically determinable physical or mental illness.
In the event the Executive’s employment is terminated pursuant to this
Section 8(b), the Executive shall be entitled to receive, at such time when the
same would have been paid to the Executive under standard Company practice, all
Base Salary and benefits owed to the Executive under this Agreement, pro-rated
through the Date of Termination, a pro-rata portion of the Executive’s
then-current target bonus payable under Section 5(b), and any other unpaid
benefits (including disability benefits) to which he is otherwise entitled under
any plan, policy or program of the Company applicable to the Executive as of the
Date of Termination.
(c) For Cause. The Executive’s employment pursuant to this Agreement may be
terminated by written notice to the Executive (“Notice of Termination”) upon the
occurrence of any of the following events (each of which shall constitute
“Cause” for termination): (i) the failure by Executive to substantially perform
his duties under this Agreement after having failed to cure such failure within
thirty (30) days of receiving notice of a determination by the Company of such a
failure; (ii) the willful engaging in misconduct which is materially and
substantially injurious to the Company, monetarily or otherwise; (iii) the
Executive’s conviction of a felony or of a crime involving dishonesty or moral
turpitude, including, without limitation, any act or crime involving
misappropriation or embezzlement of Company assets or funds; (iv) willful or
material wrongdoing by the Executive, including, but not limited to, acts of
dishonesty or fraud, which could be expected to have a materially adverse effect
monetarily or otherwise on the Company or its subsidiaries or affiliates, as
determined by the Company and its Board of Directors; (v) material breach by the
Executive of his fiduciary duty to the Company or its stockholders; or (vi) the
Executive’s intentional violation of any applicable local, state or federal law
or regulation affecting the Company in any material respect, as determined by
the Company and its Board of Directors. In the event the Executive’s employment
is terminated pursuant to this Section 8(c), the Executive shall be entitled to
receive all Base Salary and benefits to be paid or provided to the Executive
under this Agreement, pro-rated through the Date of Termination, and any other
unpaid benefits to which he is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, and no more.
(d) Without Cause. The Executive’s employment pursuant to this Agreement may be
terminated by the Company at any time without Cause by delivery of a Notice of
Termination to the Executive thirty (30) days in advance of the effective date
of such termination. In the event the Executive’s employment is terminated
pursuant to this Section 9(d), the Executive shall be entitled to receive (i) on
or before the Date of Termination, all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
and (ii) any remaining compensation to which Executive is entitled under this
Agreement through the current term of this Agreement. The amount referred to in
clause (ii) above shall be referred to as the “Severance Amount” and shall be
payable, at the Company’s discretion, in either a lump sum or in accordance with
the Company’s normal payroll practices. As a condition to receiving the
Severance Amount, Executive agrees to sign, at the time of termination of his
employment, a release in favor of the Company in a of all claims against the
Company in a form acceptable to the Company.

 

3



--------------------------------------------------------------------------------



 



(e) Sale of Company. In the event that all or substantially all of the Company’s
assets located in the Utah market are sold to another entity during the Initial
Term of the Agreement as part of a sale of the entire Company or otherwise, and
that such sale results in the termination of Executive’s employment, or the
Executive being required to relocate from Utah, Executive will be entitled
(i) all Base Salary and benefits to be paid or provided to the Executive under
this Agreement during the Initial Term, and (ii) a severance amount equal to
Employee’s Base Salary for a period of one year following the Date of
Termination.
(f) Resignation by the Executive. The Executive shall be entitled to resign his
employment with the Company at any time during the term of this Agreement. If
the Executive resigns his employment with the Company for any reason (i) the
Company shall pay the Executive all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination
as the result of his resignation; and (ii) the Company shall not have any
further obligations to the Executive under this Agreement except those required
to be provided by law or under the terms of any other agreement between the
Company and the Executive.
9. Representations.
(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
(b) The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.
10. Confidentiality; Non-Competition.
(a) The Executive acknowledges that: (i) the Business is intensely competitive
and that the Executive’s employment by the Company will require that the
Executive have access to and knowledge of confidential information of the
Company relating to such business and other trade secrets, in each case greater
than the extent to which such information is generally known or publicly
available through no violation of this Section 10 by the Executive; (ii) the use
or disclosure of such information other than in furtherance of the Business may
place the Company at a competitive disadvantage and may do damage, monetary or
otherwise, to the Business; and (iii) the engaging by the Executive in any of
the activities prohibited by this Section 10 shall constitute improper
appropriation and/or use of such information. The Executive expressly
acknowledges the trade secret status of the Company’s confidential information
and that the confidential information constitutes a protectable business
interest in the Company. Accordingly, the Company and the Executive agree as
follows:

 

4



--------------------------------------------------------------------------------



 



(b) For purposes of this Section 10, the Company shall be construed to include
the Company, its subsidiaries and their respective affiliates.
(c) For a period of one (1) year after the termination of Executive’s employment
for any reason (the “Non-Competition Period”), the Executive shall not engage in
Competition, as defined below, with the Company in the State of Utah. For
purposes of this Agreement, “Competition” by the Executive shall mean the
Executive’s engaging in significant activities relating to, or otherwise
directly or indirectly being employed by or acting as a consultant or lender to,
or being a director, officer, employee, principal, agent, stockholder, member,
owner or partner of, or permitting his name to be used in connection with the
activities of any entity engaged in the operation of hospitals and/or in-patient
healthcare facilities; provided that, it shall not be a violation of this
subsection for Executive to become the registered or beneficial owner of less
than five percent (5%) of any class of the capital stock of any one or more
competing corporations registered under the Securities Exchange Act of 1934, as
amended, provided that, the Executive does not actively participate in the
business of such corporation until such time as this covenant expires.
(d) During the Non-Competition Period, the Executive agrees that he will not,
directly or indirectly, for his benefit or for the benefit of any other person,
firm or entity, (i) induce, attempt to induce, or assist others to induce any
employee or other person or entity with whom the Company or its subsidiaries has
any contractual or business relationship to terminate its, his or her
association with the Company or its subsidiaries, or to cease doing business
with the Company or its subsidiaries, or do anything to materially interfere
with the relationship between the Company or its subsidiaries and any such
person or entity, or (ii) hire, without the written consent of the Company, any
person who was an employee of the Company or any of its subsidiaries during the
Executive’s employment.
(e) The Executive acknowledges that the services to be rendered by him to the
Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by him of any of the provisions contained in this Section 10
may cause the Company irreparable injury. The Executive therefore agrees that
the Company may be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining the Executive from any such violation or
threatened violations.
(f) If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------



 



11. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto. The Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that
Executive has been represented by counsel selected by Executive.
12. Amendment or Modification Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.
13. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:
To the Executive at:

3398 Deer Hollow Circle
Sandy, UT 84092
           
                                                                                         
To the Company at:
117 Seaboard Lane
Building E
Franklin, TN 37067
Attention: General Counsel
Any notice delivered personally or by courier under this Section 14 shall be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, shall
be deemed given on the date transmitted by facsimile or mailed.
14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
15. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

6



--------------------------------------------------------------------------------



 



16. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof.
17. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
18. Withholding. All payments to the Executive under this Agreement shall be
reduced by all applicable withholding required by federal, state or local law.
19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
[remainder of page intentionally left blank — signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.

            IASIS Healthcare Management Company
      By:   /s/ Sandra McRee       Name: Sandra McRee        
Title: President/COO         EXECUTIVE

  /s/ Kirk Olsen     Kirk Olsen  

 

 